         Case 1:17-cv-07959-GBD Document 74 Filed 09/19/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––––––––––––––––––– X
AMARPREET DHALIWAL,                         :
                                            :
                           Plaintiff,       : 17 Civ. 7959 (GBD) (DCF)
                                            :
               -against-                    : NOTICE OF MOTION TO STRIKE
                                            : DEFENDANT’S JURY DEMAND
HYPR CORP. and GEORGE AVETISOV,             :
                                            :
                           Defendants.      :
––––––––––––––––––––––––––––––––––––––––––– X

               PLEASE TAKE NOTICE, that upon the Declaration of Gerry Silver, dated

September 19, 2019, the exhibits thereto, and the accompanying memorandum of law, plaintiff

Amarpreet Dhaliwal will move this Court, before the Honorable George B. Daniels, U.S.D.J., in

Courtroom 11A of the Daniel Patrick Moynihan U.S. Courthouse located at 500 Pearl Street,

New York, New York, for an order striking or denying defendant George Avetisov’s demand for

a jury trial on his First Counterclaim pursuant to Fed. R. Civ. P. 38 and 39.

               PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 6.1(b) of the Local

Rules of the United States District Courts for the Southern and Eastern Districts of New York,

any opposing affidavits and answering memoranda shall be served within 14 days after service of

this motion.

Dated: New York, New York                          SULLIVAN & WORCESTER LLP
       September 19, 2019
                                                   By: /s/ Gerry Silver
                                                        Gerry Silver
                                                   1633 Broadway
                                                   New York, NY 10019
                                                   Tel: 212.660-3096
                                                   Fax: 212.660-3001
                                                   gsilver@sullivanlaw.com

                                                   Attorneys for Plaintiff
